DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 
Response to Amendment
The amendments filed February 2, 2021 have been entered. Claims 1-5 and 7-20
 Are currently pending claims 17-20 have been withdrawn from consideration. Claim 1 has been amended.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are persuasive and a new grounds for rejection has been made under 103 Voss et al. US 9039666 B2 (hereafter referred to as Voss) in view of Anderson  US 2004/0204674 A1.

Claim Interpretation
The term “micropump” is defined within applicant’s specification to mean a pump capable to delivering microliter doses; therefore, any pump if capable of delivering microliter dose should meet the claim limitation even if the term micropump is not used. 
The term “self-drawing” in claim 13 based on the specification appears to means the pump is capable of pulling the liquid from a reservoir without user intervention; i.e. the pump does not need to be manually primed or loaded.
Claim Objections
Claim 1 recites the limitation “the detected blinking" in line 10, a suggested clarification would be “the detected blinking of the eye” to clarify that the eye and not a part is blinking.

Claim Rejections - 35 USC § 112
Claim 1 and depending claim 2-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a detected blinking" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The suggested correction is “the detected blinking of the eye” to clarify if it is the same blink from line 9 or a different blink. Claims 2-5 and 7-16 are also rejected since they depend from rejected claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being obvious over Voss et al. US 9039666 B2 (hereafter referred to as Voss) in view of Anderson  US 2004/0204674 A1.
With regards to claim 1, Voss discloses a free jet dosage system for administering a fluid into an eye (abstract  for fluid administration to the eye and  Col. 3 Lines 47-59, specifically 58-59 which mention a jet stream), comprising: a micropump  (102, Figure 1 and Col 6 lines 15-22 discloses the fluid amount, i.e. the pump is designed to handle microliter doses) comprising an inlet and an outlet (figure 1 shows an outlet path to the dispensing tip and an inlet path from the liquid reservoir), the micropump being configured to transfer the fluid from the inlet to the outlet and to dispense the fluid at the outlet to the eye as a free jet (figure 1 shows an outlet path to the dispensing tip and an inlet path from the liquid reservoir and Col. 3 lines 47-59); a sensor configured to sense the eye (sensor 401 and eye 405 in figure 4 and Col 7 lines 24-33 which disclose a sensor for sensing eye movement among other things); and a controller (200, figure 2 and Col 4  lines 1-15 which disclose the controller is able to activate the pump when programed to) for controlling the micropump configured to activate the micropump as soon as the eye is sensed by the sensor (Col 7. Lines 12-23 disclose the sensor is in communication with the pump and controller). Voss additionally discloses the sensor is configured to detect blinking of the eye (Col 7 lines 24-33 which disclose a sensor for sensing if the eye is open or closed), and wherein the controller is configured based on the detected blinking, that administering the fluid into the eye was successful (Col 4 lines 1-23 which discloses the controller is able to active based on sensor input and record information related to delivery). Additionally Voss Col.8 lines 3-13 in particular line 9-13 states the liquid is dispensed prior to the blink (or in between blinks based on the statement of open cycle and delivery occurs before the eye can blink again) and therefore the sensor’s ability to detect a blink and the controller processing this information and activating the fluid would inherently result in successful delivery.
Voss fails to disclose the detected blinking as a reaction within a reaction time window after the administering, that administering the fluid into the eye was successful; wherein the controller is configured to deactivate the micro dosage pump in response to a detected blinking so that no further free jet is dispensed. Or in other words Voss fails to disclose the device detects a post administration blink indicating successful administration and to subsequently deactivate the device. 
Anderson teaches an eye dispending device that can detect a blink and then administer a fluid during the period the eye is open (abstract) thereby being in the same field of endeavor as Voss. Anderson teaches the device is programmed to shut off once the dosage has been delivered and when the eye blinks closed again [0068]. The dosage may be split into a series or improve uptake or a single dosage (this depends on the volume to be administered) [0069].
It would have been obvious to one of ordinary in art before the effective filling date to have programmed the controller of Voss to terminate as taught by Anderson in order to prevent an overdose of medication. 

With regards to claim 2, Voss discloses the sensor comprises reflection optics configured to determine a reflectance of a surface onto which the reflection optics is directed, and to determine a surface of the eye based on the reflectance (Col 7 lines 34-44 discloses a sensor that works bases on using a reflecting point to detect the eye).  

With regards to claim 3, Voss discloses the reflection optics comprises a light source (Col 7 lines 34-44 discloses a sensor that works by emits a wavelength of light (inherently from a light source) in order to detect a reflection point on the eye).  

With regards to claim 4, Voss discloses the sensor comprises an ultrasonic sensor configured to determine a distance between a surface onto which the sensor is directed and the sensor itself (Col. 7 lines 31-33 discloses the sensor maybe an ultrasonic wave and  Col 7 lines 66 disclose distance maybe calculated)

With regards to claim 5, Voss discloses the sensor comprises a camera and/or wherein the sensor comprises a camera with evaluation electronics, the evaluation electronics being configured to determine if the eye is open or closed (claim 4-6 disclose the sensor may have a camera with infrared with is used to determine if the eye is open or closed per Col. 7 lines 24-33).

With regards to claim 7, Voss discloses the controller is coupled to a memory and is configured to store in the memory a successful activation of the micropump and/or successful administering of the fluid (Col 4 lines 24-37 which discloses the controller is couple to a storage device or memory and able to log device function).  

With regards to claim 8, Voss discloses the memory is coupled to an interface for reading out the memory (figure 2 and Col 4 lines 24-37 which discloses the controller is couple to a storage device or memory and able to log device function).  

With regards to claim 9, Voss discloses the sensor is configured to monitor the throughput amount at the inlet or the outlet (Col 4 lines 1-23 which discloses the controller is able monitor the amount of fluid delivery and per figure 1 the fluid must pass from the reservoir through the pump inlet and the out through the pump outlet).  
.  
With regards to claim 10, Voss discloses the controller is configured to activate the micropump such that the fluid is administered in the appropriate amount (Col 4 lines 1-23 which discloses the controller is able to set the pump to deliver a set amount).

With regards to claim 11, Voss discloses the micropump is configured to dispense approximately 3-30 microliters at a time (Col. 6 lines 20-22). Voss fails to disclose up to a maximum of 40 microliters per activation.  
Voss clearly teaches the pump is able to dispense a dose within the claimed range. The claimed range is up to 40 microliters which would include Voss’s 3-30 microliters. Voss further states the timing and pressure of the fluid is designed to enhance user comfort (Col. 2 lines 12-36). The amount of fluid to be delivered would affect the length of administration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the delivery amount of Voss as needed in order to find the largest amount of fluid that can be comfortably delivered in to the user at time in order to minimize the number of activations needed to provide the full medication dose. In the instant case the claimed and disclosed ranges overlap, as per In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and therefore the claimed ranges are prima facie obvious over the disclosed ranges. 

With regards to claim 12, Voss fails to disclose the controller is configured to activate the micropump several times in sequence.  
Voss teaches the pump will deliver approximately 3-30 microliters at a time (Col. 6 lines 20-22) and discloses the pump may have patterns ( Col 4 lines 30-37), this does not explicitly state whether these are patterns per daily use i.e. twice a day or patterns to deliver more than 30 microliters during a dosing period).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used as many activations of the pump as required to deliver the prescribed dose if the physician directed dose is greater than 30 microliters and or the available drug concertation requires a higher volume due tie being less concentrated (for example acetaminophen is available in 160mg or 500mg tablets therefore if only 160mg tablets are available more would need to be taken in order to get the same dose as a single 500mg tablet). 

With regards to claim 13, Voss discloses the wherein the micropump is self-drawing (col. 47-62 discloses an electronically controlled pump, therefor no user interaction is required).  

With regards to claim 14, Voss discloses the micropump comprises a chamber (or reservoir), a membrane (or diaphragm) located in the chamber and a piezo actuator for moving the membrane, and wherein, when the piezo actuator moves the membrane, the fluid is transferred from the inlet to the outlet through the chamber (Col. 5 lines 1-46, which disclose the functions and parts and specific operating features of the pump).

With regards to claim 15, Voss discloses the fluid is for treating dry eyes (Col. 4 line 59).  

With regards to claim 16, Voss discloses an eye drops bottle (see figure 3) comprising a free jet dosage system according to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781